Appellant renews his insistence that the charge on provoking the difficulty was not authorized under the facts.
In addition to what was said originally in disposing of the contention, note is taken of the fact that the accusation against appellant — as set forth in the indictment — was that of assault with intent to murder. The conviction was for aggravated assault under that accusation.
The charge on provoking the difficulty was a limitation upon appellant's right of self-defense against the deadly attack of the injured party, under the accusation of assault with intent to murder.
In submitting self-defense to aggravated assault, the trial court accorded appellant the full and perfect right to defend against any unlawful attack of the injured party, unlimited by provoking the difficulty or otherwise.
The jury having acquitted appellant of assault with intent to murder and having convicted him of aggravated assault, we are unable to see wherein the charge of provoking the difficulty entered into that conviction.
The motion for rehearing is overruled.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court. *Page 244